DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 16, respectively, of U.S. Patent No. 10,985,587. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11 and 16 of U.S. Patent No. 10,985,587 anticipate each limitation of instant claims 1, 13 and 19, literally or in what amounts to a rewording.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. WIPO Publication 2017179827 A1. (It is noted that the Song citations are taken from the machine translation, until a translation is obtained.)
Regarding claim 1, Song discloses an apparatus [fig. 2] comprising: 
a battery [fig. 2, 10]; and 
a control circuitry coupled to the battery [fig. 2, 820, par. 89], wherein the control circuitry is to modify a charge termination voltage of the battery based on a change in an impedance of the battery [figs. 3 & 6; pars. 41, 43-49, 126-128 & 139-141,  the end-of-charge (EOC) voltage (fig. 3, the voltage starting after t22, par. 99) can be controlled to gradually increase from EOC51 to EOC54 (fig. 6) as the battery deteriorates by transitioning from an initial usage period to a medium usage period to a terminal usage period (pars. 43-48); the deterioration is determined by the fully charged amount (par. 49, “the deterioration condition is the battery Is a percentage value corresponding to a specific discharge capacity reduced relative to the initial discharge capacity of the battery”), which can be determined via “internal resistance calculation” (par. 105), thus the deterioration can be calculated via the internal resistance]
wherein the control circuitry is to provide a notification of replacing the battery based on the charge termination voltage of the battery reaching a threshold voltage indicative of a safety level [pars. 47, 59-60, 113-114 & 190; the control circuitry indicates (notifies, at least to the circuitry which controls the voltage output) has reached a terminal usage stage (thus a notification of replacing the battery, i.e. in the near future) based on the charge terminal voltage reaching the final range EOC54 (a safety level)].
Examiner notes “a notification of replacing the battery” is being interpreted according to the broadest reasonable interpretation of any kind of communication regarding the final stage of the battery’s life. It is noted that the notification is not required to be sent to a user or specify when exactly the battery should be replaced.
Regarding claim 2, Song discloses wherein the control circuitry determines whether the impedance of the battery increased, and if the impedance of the battery increased, the control circuitry is to increase the charge termination voltage [pars. 49 & 105; the internal resistance is used to calculate the charge capacity of the battery, which is used to determine the deterioration, if the resistance has increased and thus the charge capacity has reduced, then the deterioration has increased and the EOC voltage is increased (figs. 3 & 6; pars. 41, 43-49, 126-128 & 139-141, the end-of-charge (EOC) voltage (fig. 3, the voltage starting after t22, par. 99) can be controlled to gradually increase from EOC51 to EOC54 (fig. 6) as the battery deteriorate)].
Regarding claim 5, Song discloses wherein the control circuitry is to increase a charge percentage limit of the battery according to an increase in the impedance of the battery [see rejection of claim 2 with respect to impedance and deterioration; if the deterioration has increased and the EOC voltage is increased (figs. 3 & 6; pars. 41, 43-49, 126-128 & 139-141, the end-of-charge (EOC) voltage (fig. 3, the voltage starting after t22, par. 99) can be controlled to gradually increase from EOC51 to EOC54 (fig. 6) as the battery deteriorate) such that the “the user may experience that the capacity of the battery 10 is consistent”; thus the charge percentage limit is increased by widening the range of end charge voltage and end of discharge voltage (fig. 6)].
Regarding claim 8, Song discloses wherein the control circuitry is to modify the charge termination voltage of the battery by a predetermined amount [pars. 41, 43-49, 126-128, 130-134 & 138-141, the end-of-charge (EOC) voltage (fig. 3, the voltage starting after t22, par. 99) can be controlled to gradually increase from EOC51 to EOC54 (fig. 6) as the battery deteriorates), the EOC voltage is determined by the equations, when it is set it has already been determined by the equations and is thus “predetermined”].
Regarding claim 9, Song discloses wherein the control circuitry is to modify the charge termination voltage of the battery by a dynamic amount pars. 41, 43-49, 126-128, 130-134 & 138-141, the end-of-charge (EOC) voltage (fig. 3, the voltage starting after t22, par. 99) can be controlled to gradually increase from EOC51 to EOC54 (fig. 6) as the battery deteriorates), the EOC voltage is determined by the equations].
Regarding claim 10, Song discloses wherein the battery is a rechargeable battery [abs; par. 29].
Regarding claim 12, Song discloses wherein the control circuitry is to refrain from increasing the charge termination voltage if the battery reaches the threshold voltage indicative of the safety level [pars. 47, 59-60, 113-114 & 190; the control circuitry indicates (notifies, at least to the circuitry which controls the voltage output) has reached a terminal usage stage (thus a notification of replacing the battery, i.e. in the near future) based on the charge terminal voltage reaching the final range EOC54 (a safety level); the terminal range is the final range, thus the EOC voltage is not further increased (par. 143)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. WIPO Publication 2017179827 A1 in view of Yang et al. US PGPUB 2016/0020618.
Regarding claim 3, Song discloses wherein the control circuitry is to monitor voltage of the battery and a current through the battery [par. 105].
Though Song discloses “calculating” the impedance (par. 105), Song does not explicitly disclose using the voltage and current to determine whether the impedance of the battery has increased.
However, Yang discloses a system configured to adjust charge termination voltage of a rechargeable energy storage device [pars. 40-42 & 50] which uses the voltage and current to determine whether the impedance of the battery has increased [pars. 36 & 38].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Song to further include using the voltage and current to determine whether the impedance of the battery has increased for the purpose of calculating the resistance from measured current and voltage, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4, Song does not explicitly disclose wherein the control circuitry is to allow the battery to provide power to a system load along with power from a power supply unit separate from the battery.
However, Yang discloses a system configured to adjust charge termination voltage of a rechargeable energy storage device [pars. 40-42 & 50] wherein the control circuitry is to allow the battery to provide power to a system load along with power from a power supply unit separate from the battery [fig. 1, system controller 48 allows the battery 24 to provide power to loads 46/14/18/16 along with power from auxiliary battery 30 (a separate power supply unit; pars. 17-18].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Song to further include wherein the control circuitry is to allow the battery to provide power to a system load along with power from a power supply unit separate from the battery for the purpose of providing one source generally for low voltage loads and another source generally for high voltage loads, as taught by Yang (pars. 17-18).
Regarding claim 6, Song does not explicitly disclose wherein the control circuitry is to lower a charge percentage limit of the battery below 100%.
However, Yang discloses a system configured to adjust charge termination voltage of a rechargeable energy storage device [pars. 40-42 & 50] wherein the control circuitry is to lower a charge percentage limit of the battery below 100% [par. 53; SOC (a percentage) can be limited to a particular range or maximum SOC limit].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Song to further include wherein the control circuitry is to lower a charge percentage limit of the battery below 100% for the purpose of preventing overcharging, as taught by Yang (par. 53).
Regarding claim 13, Song discloses a system comprising: a power supply unit to power a system load [pars. 42-43 & 88; the battery is capable of powering a load thus along with the control unit comprises a power supply unit “to power a system load”];
a charger coupled to the power supply unit  [pars. 42-43 & 88; the battery charge from a charger 90]; 
a battery coupled to the charger [fig. 2, 10], and a control circuitry coupled to the battery [fig. 2, 820, par. 89], wherein the control circuitry is to modify a charge termination voltage of the battery based on a change in an impedance of the battery  [figs. 3 & 6; pars. 41, 43-49, 126-128 & 139-141,  the end-of-charge (EOC) voltage (fig. 3, the voltage starting after t22, par. 99) can be controlled to gradually increase from EOC51 to EOC54 (fig. 6) as the battery deteriorates by transitioning from an initial usage period to a medium usage period to a terminal usage period (pars. 43-48); the deterioration is determined by the fully charged amount (par. 49, “the deterioration condition is the battery Is a percentage value corresponding to a specific discharge capacity reduced relative to the initial discharge capacity of the battery”), which can be determined via “internal resistance calculation” (par. 105), thus the deterioration can be calculated via the internal resistance], wherein the control circuitry is to provide a notification of replacing the battery based on the charge termination voltage of the battery reaching a threshold voltage indicative of a safety level [pars. 47, 59-60, 113-114 & 190; the control circuitry indicates (notifies, at least to the circuitry which controls the voltage output) has reached a terminal usage stage (thus a notification of replacing the battery, i.e. in the near future) based on the charge terminal voltage reaching the final range EOC54 (a safety level)].
Song does not explicitly disclose wherein the battery is operable to provide power to the system load in addition to the power supply unit.
However, Yang discloses a system configured to adjust charge termination voltage of a rechargeable energy storage device [pars. 40-42 & 50] wherein the battery is operable to provide power to the system load in addition to the power supply unit [fig. 1, system controller 48 allows the battery 24 to provide power to system load 14/16/18 as well as power supply 28; pars. 17-18].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Song to further include wherein the battery is operable to provide power to the system load in addition to the power supply unit for the purpose of providing one source generally for low voltage loads and another source generally for high voltage loads, as taught by Yang (pars. 17-18).
Regarding claim 14, Song discloses wherein the control circuitry is to refrain from increasing the charge termination voltage if the battery reaches the threshold voltage indicative of the safety level [pars. 47, 59-60, 113-114 & 190; the control circuitry indicates (notifies, at least to the circuitry which controls the voltage output) has reached a terminal usage stage (thus a notification of replacing the battery, i.e. in the near future) based on the charge terminal voltage reaching the final range EOC54 (a safety level); the terminal range is the final range, thus the EOC voltage is not further increased (par. 143)].
Regarding claim 15, Song discloses wherein the control circuitry determines whether the impedance of the battery increased, and if the impedance of the battery increased, the control circuitry is to increase the charge termination voltage [pars. 49 & 105; the internal resistance is used to calculate the charge capacity of the battery, which is used to determine the deterioration, if the resistance has increased and thus the charge capacity has reduced, then the deterioration has increased and the EOC voltage is increased (figs. 3 & 6; pars. 41, 43-49, 126-128 & 139-141, the end-of-charge (EOC) voltage (fig. 3, the voltage starting after t22, par. 99) can be controlled to gradually increase from EOC51 to EOC54 (fig. 6) as the battery deteriorate)].
Regarding claim 16, Song discloses wherein the system load is part of an electric vehicle [par. 88, the load can be a motor, which is a part of an electric vehicle].
Regarding claim 17, Song discloses wherein the control circuitry is to increase a charge percentage limit of the battery according to an increase in the impedance of the battery [see rejection of claim 2 with respect to impedance and deterioration; if the deterioration has increased and the EOC voltage is increased (figs. 3 & 6; pars. 41, 43-49, 126-128 & 139-141, the end-of-charge (EOC) voltage (fig. 3, the voltage starting after t22, par. 99) can be controlled to gradually increase from EOC51 to EOC54 (fig. 6) as the battery deteriorate) such that the “the user may experience that the capacity of the battery 10 is consistent”; thus the charge percentage limit is increased by widening the range of end charge voltage and end of discharge voltage (fig. 6)].
Regarding claim 18, Song does not explicitly disclose wherein the control circuitry is to lower a charge percentage limit of the battery below 100%.
However, Yang further discloses wherein the control circuitry is to lower a charge percentage limit of the battery below 100% [par. 53; SOC (a percentage) can be limited to a particular range or maximum SOC limit].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Song to further include wherein the control circuitry is to lower a charge percentage limit of the battery below 100% for the purpose of preventing overcharging, as taught by Yang (par. 53).
Regarding claim 19, Song discloses a method comprising: modifying a charge termination voltage of a battery based on a change in an impedance of the battery  [figs. 3 & 6; pars. 41, 43-49, 126-128 & 139-141,  the end-of-charge (EOC) voltage (fig. 3, the voltage starting after t22, par. 99) can be controlled to gradually increase from EOC51 to EOC54 (fig. 6) as the battery deteriorates by transitioning from an initial usage period to a medium usage period to a terminal usage period (pars. 43-48); the deterioration is determined by the fully charged amount (par. 49, “the deterioration condition is the battery Is a percentage value corresponding to a specific discharge capacity reduced relative to the initial discharge capacity of the battery”), which can be determined via “internal resistance calculation” (par. 105), thus the deterioration can be calculated via the internal resistance]; and providing a notification of replacing the battery based on the charge termination voltage of the battery reaching a threshold voltage indicative of a safety level [pars. 47, 59-60, 113-114 & 190; the control circuitry indicates (notifies, at least to the circuitry which controls the voltage output) has reached a terminal usage stage (thus a notification of replacing the battery, i.e. in the near future) based on the charge terminal voltage reaching the final range EOC54 (a safety level)].
Examiner notes “a notification of replacing the battery” is being interpreted according to the broadest reasonable interpretation of any kind of communication regarding the final stage of the battery’s life. It is noted that the notification is not required to be sent to a user or specify when exactly the battery should be replaced.
Song does not explicitly disclose a machine-readable storage media having machine-readable instructions stored thereon that when executed cause one or more processors to perform.
However, Yang discloses a system configured to adjust charge termination voltage of a rechargeable energy storage device [pars. 40-42 & 50] comprising a machine-readable storage media having machine-readable instructions stored thereon that when executed cause one or more processors to perform [pars. 3 & 21].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Song to further include a machine-readable storage media having machine-readable instructions stored thereon that when executed cause one or more processors to perform for the purpose of storing instructions, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 20, Song discloses refraining from increasing the charge termination voltage if the battery reaches the threshold voltage indicative of the safety level  [pars. 47, 59-60, 113-114 & 190; the control circuitry indicates (notifies, at least to the circuitry which controls the voltage output) has reached a terminal usage stage (thus a notification of replacing the battery, i.e. in the near future) based on the charge terminal voltage reaching the final range EOC54 (a safety level); the terminal range is the final range, thus the EOC voltage is not further increased (par. 143)].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. WIPO Publication 2017179827 A1.
Regarding claim 7, Song discloses comprises a current sensor to sense a current [par. 105], wherein the control circuitry is to adjust the charge termination voltage based on the sensed current [pars. 49 & 105; the measured current is used to calculate the charge capacity of the battery, which is used to determine the deterioration, if the deterioration has increased and the EOC voltage is increased (figs. 3 & 6; pars. 41, 43-49, 126-128 & 139-141, the end-of-charge (EOC) voltage (fig. 3, the voltage starting after t22, par. 99) can be controlled to gradually increase from EOC51 to EOC54 (fig. 6) as the battery deteriorate)].
Song does not explicitly disclose the measured current is through a load powered by the battery.
However, Examiner takes Official Notice that it is well known in the battery monitoring arts to measure current through a load powered by the battery, for example, when attempting to monitor how much charge is consumed by a load which is well known in electric vehicles to indicate the remaining range. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Song to further include the measured current is through a load powered by the battery for the purpose of determining how much charge is consumed by a load and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. WIPO Publication 2017179827 A1 in view of Aradachi et al. US PGPUB 2009/0108804.
Regarding claim 11, Song does not explicitly disclose wherein the battery includes a 2S1P configuration or a 2S2P configuration.
However, Aradachi discloses a battery charging device with a settable charging voltage [fig. 3, s203] wherein the battery includes a 2S1P configuration or a 2S2P configuration [par. 21].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Song to further include wherein the battery includes a 2S1P configuration or a 2S2P configuration for the purpose of using a battery which identifies itself, as taught by Aradachi (par. 21) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859